
	

113 HR 4225 : SAVE Act of 2014
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		H. R. 4225
		IN THE SENATE OF THE UNITED STATES
		May 21, 2014ReceivedAN ACT
		To amend title 18, United States Code, to provide a penalty for knowingly selling advertising that
			 offers certain commercial sex acts.
	
	
		1.Short titleThis Act may be cited as the Stop Advertising Victims of Exploitation Act of 2014 or the SAVE Act of 2014.
		2.Advertising that offers certain commercial sex acts
			(a)In generalSection 1591 of title 18, United States Code, is amended in subsection (a)(1), by inserting after obtains, the following: advertises,.
			(b)Mens rea requirementSection 1591 of title 18, United States Code, is amended in subsection (a), by inserting after knowing, or the following: , except where, in an offense under paragraph (2), the act constituting the violation of paragraph
			 (1) is advertising,.
			(c)Conforming amendmentsSection 1591(b) of title 18, United States Code, is amended—
				(1)in paragraph (1), by striking or obtained and inserting obtained, or advertised; and
				(2)in paragraph (2), by striking or obtained and inserting obtained, or advertised.
				
	Passed the House of Representatives May 20, 2014.Karen L. Haas,Clerk
